DETAILED ACTION
This Office Action is in response to the amendment filed on February 04, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10447485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on 02/04/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with L. Jeffrey Kelly (Registration Number 65,321) on February 11, 2021.

Please replace the claims as follows:



receiving a pre-checked cryptographic certificate from a client device, wherein the pre-check comprises a first check on a first set of attributes of the cryptographic certificate, wherein the client device transmits a 
performing the second check on a second set of attributes of the pre-checked cryptographic certificate, wherein the second device stores the pre-checked cryptographic certificate in an attribute store, wherein the second check comprises,
analyzing historical certificate information to determine correlations between the pre-checked cryptographic certificate and the historical certificate information,
performing a statistical analysis using the historical certificate information, and comparing the pre-checked certificate with a plurality of information stored on a certificate revocation list (CRL); and
determining that the pre-checked certificate passes the second check.

8.	(Currently Amended)	A computer system for determining whether a cryptographic certificate can be trusted, comprising:
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:
receiving a pre-checked cryptographic certificate from a client device, wherein the pre-check comprises a first check on a first set of attributes of the cryptographic certificate, wherein the client device transmits a 

analyzing historical certificate information to determine correlations between the pre-checked cryptographic certificate and the historical certificate information,
performing a statistical analysis using the historical certificate information, and comparing the pre-checked certificate with a plurality of information stored on a certificate revocation list (CRL); and
determining that the pre-checked certificate passes the second check.

15.	(Currently Amended)	A computer program product for determining whether a cryptographic certificate can be trusted, comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
receiving a pre-checked cryptographic certificate from a client device, wherein the pre-check comprises a first check on a first set of attributes of the cryptographic certificate, wherein the client device transmits a 
performing the second check on a second set of attributes of the pre-checked cryptographic certificate, wherein the second device stores the pre-checked cryptographic certificate in an attribute store, wherein the second check comprises,
analyzing historical certificate information to determine correlations between the pre-checked cryptographic certificate and the historical certificate information,
performing a statistical analysis using the historical certificate information, and comparing the pre-checked certificate with a plurality of information stored on a certificate revocation list (CRL); and


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Williams, U.S. Pub. Number 2005/0021969 A1, teaches a method for provide for delegating certificate validation. The certificate validation request includes at least enough certificate information for a certificate authority to identify a digital certificate that binds a sending entity to a private key. Accordingly, the resources of the server computer system, instead of the client computer system, are utilized to validate a digital certificate. Further, digital certificate validation can be delegated to a server computer system that attempts to pre-validate a digital certificate.

Agbabian, U.S. Pub. Number 2009/0037997 A1, teaches a method to determine whether or not the locally stored certificate information is present in the trusted local cache. When the locally stored certificate information is present, the locally stored certificate information is obtained and a first comparison is performed in which at least a portion of the certificate information is compared with at least a portion of the locally stored certificate information. Therefore, when a site certificate is received on a host computer system, certificate information associated with the received site certificate is obtained and compared with the stored certificate information to determine whether or not the site certificate indicates malicious activity.


Newly cited, Saboori, U.S. Pub. Number 2014/0359281 A1, teaches a certificate authority trust service may collect a set of certificates that have been issued by certificate authorities for respective domains. The certificate authority trust service may evaluate the certificates to detect a suspicious indicator that the certificate does not legitimately reflect a certification of the domain by the certificate authority using a certificate evaluation and a certificate authority evaluation.

Although, the combination of all the references above discloses a methods and systems to provide digital certificate validation can be delegated to a server computer system that attempts to pre-validate a digital certificate and a receiving client computer system that lacks requisite resources or that is not configured to validate digital signatures can offload validation to the server computer system.
What is missing from the prior art is a teaching, motivation, or suggestion to receiving a pre-checked cryptographic certificate from a client device, wherein the pre-check comprises a first check on a first set of attributes of the cryptographic certificate, wherein the client device transmits a trusted certificate to a second device that performs a second check; performing the second check on a second set of attributes of the pre-checked cryptographic certificate, wherein the second device stores the pre-checked cryptographic certificate in an attribute store, wherein the second check comprises, analyzing historical certificate information to determine correlations between the pre-checked cryptographic certificate and the historical certificate information, performing a statistical analysis using the historical 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8, and 15, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 8, and 15 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491